 

Exhibit 10.1 

 

EXECUTION VERSION

 

STOCKHOLDERS AGREEMENT

 

THIS STOCKHOLDERS AGREEMENT (as it may be amended, supplemented or restated from
time to time in accordance with its terms, the “Stockholders Agreement”), dated
as of October 12, 2020 (the “Effective Date”), is made by and among
(i) Churchill Capital Corp II, a Delaware corporation (“PubCo”); (ii) Churchill
Sponsor II LLC, a Delaware limited liability company; and (iii) the Person
identified on the signature page hereto under the heading “Founder Holder” (the
“Founder Holder”); Each of PubCo, the Sponsor and the Founder Holder may be
referred to herein as a “Party” and collectively as the “Parties”.

 

RECITALS

 

WHEREAS, PubCo has entered into that certain Agreement and Plan of Merger, dated
as of the Effective Date (as it may be amended, supplemented or restated from
time to time in accordance with the terms of such agreement, the “Merger
Agreement”), by and among PubCo and Software Luxembourg Holding S.A., in
connection with the initial business combination (the “Business Combination”)
set forth in the Merger Agreement;

 

WHEREAS, following the closing of the Merger, Churchill Sponsor II LLC will
Beneficially Own (as defined herein) Company Stock (as defined herein); and

 

WHEREAS, on the Effective Date, the Parties desire to set forth their agreement
with respect to governance and certain other matters, in each case in accordance
with the terms and conditions of this Stockholders Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Stockholders Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the Parties hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1          Definitions. As used in this Stockholders Agreement, the
following terms shall have the following meanings:

 

“Action” means any action, suit, charge, litigation, arbitration, or other
proceeding at law or in equity (whether civil, criminal or administrative) by or
before any Governmental Entity.

 

“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such Person, where “control” means
the possession, directly or indirectly, of the power to direct the management
and policies of a Person whether through the ownership of voting securities, its
capacity as a sole or managing member or otherwise; provided, that no Party
shall be deemed an Affiliate of PubCo or any of its subsidiaries for purposes of
this Stockholders Agreement.

 



 

 

 

“Beneficially Own” has the meaning set forth in Rule 13d-3 promulgated under the
Exchange Act.

 



“Board” means the board of directors of PubCo.

 

“Business Combination” has the meaning set forth in the Recitals.

 

“Business Day” means any day except a Saturday, a Sunday or any other day on
which commercial banks are required or authorized to close in the State of New
York.

 

“Bylaws” means the bylaws of PubCo, as in effect on the Closing Date, as the
same may be amended from time to time.

 

“Certificate of Incorporation” means the certificate of incorporation of PubCo,
as in effect on the Closing Date, as the same may be amended from time to time.

 

“Closing” has the meaning given to such term in the Merger Agreement.

 

“Closing Date” has the meaning given to such term in the Merger Agreement.

 

“Common Stock” means shares of the Class A common stock, par value $0.0001 per
share, of PubCo.

 

“Effective Date” has the meaning set forth in the Preamble.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, as the same shall be in effect from time to time.

 

“Founder Holder” has the meaning set forth in the Preamble.

 

“Governmental Entity” means any nation or government, any state, province or
other political subdivision thereof, any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including any court, arbitrator (public or private) or other body
or administrative, regulatory or quasi-judicial authority, agency, department,
board, commission or instrumentality of any federal, state, local or foreign
jurisdiction.

 

“Laws” means all laws, acts, statutes, constitutions, treaties, ordinances,
codes, rules, regulations, and rulings of a Governmental Entity, including
common law. All references to “Laws” shall be deemed to include any amendments
thereto, and any successor Law, unless the context otherwise requires.

 

“Merger Agreement” has the meaning set forth in the Recitals.

 

“Necessary Action” means, with respect to any Party and a specified result, all
actions (to the extent such actions are not prohibited by applicable Law and
within such Party’s control, and in the case of any action that requires a vote
or other action on the part of the Board to the extent such action is consistent
with fiduciary duties that PubCo’s directors may have in such capacity)
necessary to cause such result, including (a) calling special meetings of
stockholders, (b) voting or providing a written consent or proxy, if applicable
in each case, with respect to shares of Common Stock, (c) causing the adoption
of stockholders’ resolutions and amendments to the Organizational Documents,
(d) executing agreements and instruments, (e) making, or causing to be made,
with Governmental Entities, all filings, registrations or similar actions that
are required to achieve such result and (f) nominating or appointing certain
Persons (including to fill vacancies) to the Board in connection with the annual
or special meeting of stockholders of PubCo.

 



2

 



 

“Organizational Documents” means the Certificate of Incorporation and the
Bylaws.

 

“Party” has the meaning set forth in the Preamble.

 

“Percentage Interest” means, with respect to any Person and as of any time of
determination, a fraction, expressed as a percentage, the numerator of which is
the number of shares of Common Stock held or Beneficially Owned by such Person,
including shares of Common Stock to which such Person has been granted a valid
proxy, as of such date and the denominator of which is the aggregate number of
shares of Common Stock issued and outstanding as of such date.

 

“Person” means any natural person, sole proprietorship, partnership, trust,
unincorporated association, corporation, limited liability company, entity or
Governmental Entity.

 

“PubCo” has the meaning set forth in the Preamble.

 

“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants, equity financing partners or financial advisors or other Person
acting on behalf of such Person.

 

“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto, as the same shall be in effect from time to time.

 

“Sponsor” means Churchill Sponsor II LLC, or, upon its dissolution, the Founder
Holder.

 

“Sponsor Director” has the meaning set forth in Section 2.1(a).

 

“Sponsor Indemnitees” has the meaning set forth in Section 3.10(a).

 

“Stockholders Agreement” has the meaning set forth in the Preamble.

 

“subsidiaries” of any Person include such Person’s direct and indirect
subsidiaries.

 

“Trading Day” means a day on which the New York Stock Exchange or such other
principal United States securities exchange on which the Common Stock is listed,
quoted or admitted to trading and is open for the transaction of business
(unless such trading shall have been suspended for the entire day).

 



3

 

 



Section 1.2          Interpretive Provisions. For all purposes of this
Stockholders Agreement, except as otherwise provided in this Stockholders
Agreement or unless the context otherwise requires:

 

(a)            the meanings of defined terms are applicable to the singular as
well as the plural forms of such terms.

 

(b)           the words “hereof”, “herein”, “hereunder” and words of similar
import, when used in this Stockholders Agreement, refer to this Stockholders
Agreement as a whole and not to any particular provision of this Stockholders
Agreement.

 

(c)            references in this Stockholders Agreement to any Law shall be
deemed also to refer to such Law, and all rules and regulations promulgated
thereunder.

 

(d)           whenever the words “include”, “includes” or “including” are used
in this Stockholders Agreement, they shall mean “without limitation.”

 

(e)            the captions and headings of this Stockholders Agreement are for
convenience of reference only and shall not affect the interpretation of this
Stockholders Agreement.

 

(f)            pronouns of any gender or neuter shall include, as appropriate,
the other pronoun forms.

 

ARTICLE II
GOVERNANCE

 

Section 2.1          Board of Directors.

 

(a)            Composition of the Board. PubCo agrees to take all Necessary
Action to cause the Board to (x) initially be comprised of seven (7) directors
identified by PubCo in accordance with the terms of the Merger Agreement (the
“Initial Directors”) and (y) from and after the first annual meeting of PubCo
following the Closing, be comprised of a total of nine (9) directors. At and
following the Closing, PubCo agrees to take all Necessary Action to cause the
Board to be divided into three classes of directors, with each class serving for
staggered three-year terms. The initial term of the Class I directors shall
expire immediately following PubCo’s 2021 annual meeting of stockholders at
which directors are elected. The initial term of the Class II directors shall
expire immediately following PubCo’s 2022 annual meeting of stockholders at
which directors are elected. The initial term of the Class III directors shall
expire immediately following PubCo’s 2023 annual meeting at which directors are
elected.

 

(b)            Sponsor Representation. PubCo shall take all Necessary Action so
as to cause to be nominated for election to the Board at each annual or special
meeting at which the stockholders will vote on the election of directors (“Board
Election Meeting”), two (2) individuals designated by the Sponsor; provided,
that in the event that the Sponsor’s Percentage Interest is less than (i) five
percent (5%), Sponsor shall only have the right to designate one (1) individual
for election to the Board and (ii) one percent (1%), Sponsor shall not have the
right to designate any individual for election to the Board (each such Person
nominated by the Sponsor, a “Sponsor Director”). Notwithstanding the foregoing,
the number of individuals that the Sponsor shall have the right to cause PubCo
to nominate at each Board Election Meeting will be reduced by the number of
Sponsor Directors then serving on the Board and whose terms in office are not
expiring at such Board Election Meeting.

 



4

 

 



(c)           Vacancies. If a vacancy on the Board is caused by the death,
retirement, resignation or removal of any Sponsor Director and the Sponsor would
be entitled to cause PubCo to nominate a Sponsor Director in respect of such
vacancy as of such time pursuant to Section 2.1(b), then PubCo shall take all
Necessary Action to cause the Board to fill such vacancy as promptly as
practicable (and in any event prior to the next meeting or action of the Board
or applicable committee) with an individual designated by the Sponsor.
Notwithstanding anything to the contrary contained in this Section 2.1(c), the
Sponsor shall not have the right to designate a replacement director, and PubCo
shall not be required to take any action to cause any vacancy to be filled by
any such designee, to the extent that appointment of such designee to the Board
would result in a number of directors designated by the Sponsor in excess of the
number of directors that the Sponsor is then entitled to cause PubCo to nominate
for membership on the Board pursuant to Section 2.1(b). Any such designated
replacement who becomes a member of the Board shall be deemed to be a Sponsor
Director for all purposes under this Agreement.

 

(d)           Committees. In accordance with PubCo’s Organizational Documents,
(i) the Board shall establish and maintain committees of the Board for
(x) Audit, (y) Compensation and (z) Nominating and Corporate Governance, and
(ii) the Board may from time to time by resolution establish and maintain other
committees of the Board. Subject to applicable Laws and stock exchange
regulations, and subject to requisite independence requirements applicable to
such committee, for so long as the Sponsor’s Percentage Interest is greater than
five percent (5%), PubCo shall take, and the Sponsor agrees with PubCo to take,
all Necessary Action to have at least one (1) Sponsor Director appointed to
serve on each committee of the Board.

 

(e)           Compensation and Benefits. For so long as any Sponsor Director
serves as a director of PubCo, (i) PubCo shall provide such Sponsor Director
with the same expense reimbursement, benefits, indemnity, exculpation and other
arrangements provided to the other directors of PubCo, including, but not
limited to: (A) coverage under directors’ and officers’ insurance policies
maintained by PubCo or any of its subsidiaries and (B) any reimbursement of
reasonable out-of-pocket expenses incurred in connection with their attendance
at meetings of the Board and any committees thereof, including travel, lodging
and meal expenses and (ii) PubCo shall not amend, alter or repeal any right to
indemnification, advancement of expenses or exculpation provided in the
Organizational Documents, indemnification agreement or otherwise that covers or
benefits any Sponsor Director (except to the extent such amendment or alteration
permits PubCo to provide broader indemnification, advancement of expenses or
exculpation rights than permitted prior thereto).

 



5

 

 

Section 2.2         PubCo Cooperation. PubCo shall (and shall cause its
subsidiaries to) cooperate in facilitating the nomination and designation rights
described in Section 2.1(a), including (i) taking all Necessary Action to
nominate each Sponsor Director as part of the slate that is included in any
proxy statement (or similar document) of PubCo in respect of any Board Election
Meeting (other than, if applicable, when no Sponsor Director is allocated to the
class of directors to be elected at such meeting), (ii) providing the highest
level of support for the election of each such Sponsor Director as PubCo
provides to any other individual standing for election as a director as part of
PubCo’s slate of nominees, (iii) not nominating for any election a number of
director candidates (inclusive of Sponsor Directors standing for election) that
exceeds the number of directorships to be elected in such election.



 

ARTICLE III
GENERAL PROVISIONS

 

Section 3.1         Assignment; Successors and Assigns; No Third Party
Beneficiaries.

 

(a)            Except as otherwise permitted pursuant to this Stockholders
Agreement, no Party may assign such Party’s rights and obligations under this
Stockholders Agreement, in whole or in part, without the prior written consent
of the other Parties. Any such assignee may not again assign those rights, other
than in accordance with this Article III. Any attempted assignment of rights or
obligations in violation of this Article III shall be null and void.

 

(b)            All of the terms and provisions of this Stockholders Agreement
shall be binding upon the Parties and their respective successors, assigns,
heirs and Representatives, but shall inure to the benefit of and be enforceable
by the successors, assigns, heirs and Representatives of any Party only to the
extent that they are permitted successors, assigns, heirs and Representatives
pursuant to the terms of this Stockholders Agreement.

 

(c)            Nothing in this Stockholders Agreement, express or implied, is
intended to confer upon any Party, other than the Parties and their respective
permitted successors, assigns, heirs and Representatives, any rights or remedies
under this Stockholders Agreement or otherwise create any third party
beneficiary hereto, except that the Sponsor Directors shall be third party
beneficiaries of Section 2.1(e), the Covered Persons shall be third party
beneficiaries of Section 3.9, the Sponsor Indemnities and Indemnitee-Related
Entities shall be third party beneficiaries of Section 3.10 and the Related
Persons shall be third party beneficiaries of the Section 3.11, in each case
entitle to enforce this Stockholders Agreement insofar as such Sections relate
to such Persons.

 

Section 3.2         Termination. This Agreement shall not be effective until the
Closing. Following the Closing, this Agreement shall terminate at such time as
the Sponsor is no longer entitled to any rights pursuant to Article II of this
Agreement except for the provisions set forth in Section 2.1(e), this
Section 3.2 and Section 3.10. Notwithstanding anything herein to the contrary,
in the event the Merger Agreement terminates in accordance with its terms prior
to the Closing, this Stockholders Agreement shall automatically terminate and be
of no further force or effect, without any further action required by the
Parties.

 

Section 3.3          Severability. If any provision of this Stockholders
Agreement is determined to be invalid, illegal or unenforceable by any
Governmental Entity, the remaining provisions of this Stockholders Agreement, to
the extent permitted by Law shall remain in full force and effect.

 



6

 

 



Section 3.4          Entire Agreement; Amendments; No Waiver.

 

(a)           This Stockholders Agreement, together with the Exhibit to this
Stockholders Agreement, constitute the entire agreement among the Parties with
respect to the subject matter hereof and thereof and supersede all prior and
contemporaneous agreements, understandings and discussions, whether oral or
written, relating to such subject matter in any way and there are no warranties,
representations or other agreements among the Parties in connection with such
subject matter except as set forth in this Stockholders Agreement and therein.

 

(b)           The terms and provisions of this Agreement may be modified or
amended only with the written approval of the PubCo and the Sponsor.

 

(c)            No waiver of any provision or default under, nor consent to any
exception to, the terms of this Stockholders Agreement shall be effective unless
in writing and signed by the Party to be bound and then only to the specific
purpose, extent and instance so provided.

 

Section 3.5         Counterparts; Electronic Delivery. This Stockholders
Agreement and any other agreements, certificates, instruments and documents
delivered pursuant to this Stockholders Agreement may be executed and delivered
in one or more counterparts and by fax, email or other electronic transmission,
each of which shall be deemed an original and all of which shall be considered
one and the same agreement. No Party shall raise the use of a fax machine or
email to deliver a signature or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of a fax machine or
email as a defense to the formation or enforceability of a contract and each
Party forever waives any such defense. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to this
Stockholders Agreement or any document to be signed in connection with this
Stockholders Agreement shall be deemed to include electronic signatures,
deliveries or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, and the parties hereto consent to conduct the
transactions contemplated hereunder by electronic means.

 

Section 3.6          Notices. All notices, demands and other communications to
be given or delivered under this Stockholders Agreement shall be in writing and
shall be deemed to have been given (a) when personally delivered (or, if
delivery is refused, upon presentment) or received by email (with confirmation
of transmission) prior to 5:00 p.m.  eastern time on a Business Day and, if
otherwise, on the next Business Day, (b) one (1) Business Day following sending
by reputable overnight express courier (charges prepaid) or (c) three
(3) calendar days following mailing by certified or registered mail, postage
prepaid and return receipt requested. Unless another address is specified in
writing pursuant to the provisions of this Section 3.6, notices, demands and
other communications shall be sent to the addresses indicated below

 



7

 

 

if to PubCo, prior to the Closing, to:     Churchill Capital Corp. II
640 Fifth Avenue, 12th Floor
New York, NY 10019
Attention:      Michael S. Klein
Email:            michael.klein@mkleinandcompany.com     if to PubCo, following
the Closing, to:       Skillsoft Corporation   300 Innovative Way, Suite 201  
Nashua, New Hampshire 03602   Attention:   Greg Porto   E-mail:
Greg.Porto@skillsoft.com     if to the Sponsor, to:       640 Fifth Avenue, 12th
Floor
New York, NY 10019
Attention:      Michael S. Klein
Email:            michael.klein@mkleinandcompany.com     with a copy (which
shall not constitute notice) to:       Paul, Weiss, Rifkind, Wharton & Garrison
LLP
1285 Avenue of the Americas
New York, NY 10023
Attn:              Kenneth M. Schneider and Ross A. Fieldston
E-mail:          kschneider@paulweiss.com and rfieldston@paulweiss.com

 

Section 3.7          Governing Law; Waiver of Jury Trial; Jurisdiction. The Law
of the State of Delaware shall govern (a) all Actions, claims or matters related
to or arising from this Stockholders Agreement (including any tort or
non-contractual claims) and (b) any questions concerning the construction,
interpretation, validity and enforceability of this Stockholders Agreement, and
the performance of the obligations imposed by this Stockholders Agreement, in
each case without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the Law of any jurisdiction other than the State
of Delaware. EACH PARTY TO THIS STOCKHOLDERS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION BROUGHT TO RESOLVE ANY DISPUTE BETWEEN
OR AMONG ANY OF THE PARTIES (WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THIS STOCKHOLDERS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED BY THIS STOCKHOLDERS AGREEMENT AND/OR
THE RELATIONSHIPS ESTABLISHED AMONG THE PARTIES UNDER THIS STOCKHOLDERS
AGREEMENT. THE PARTIES FURTHER WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS
WAIVER WITH SUCH PARTY’S LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY
WAIVES SUCH PARTY’S JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.
Each of the Parties submits to the exclusive jurisdiction of the Court of
Chancery of the State of Delaware or, only if such court lacks jurisdiction, the
United States District Court for the District of Delaware (as applicable, the
“Delaware Court”) and the courts of appeal therefrom in any Action arising out
of or relating to this Stockholders Agreement, agrees that all claims in respect
of the Action shall be heard and determined only in the Delaware Court agrees
not to bring any Action arising out of or relating to this Stockholders
Agreement in any other courts. Each Party irrevocably consents to the service of
process in any such Action by the mailing of copies thereof by registered or
certified mail, postage prepaid, to such Party, at its address for notices as
provided in Section 3.6 of this Stockholders Agreement, such service to become
effective ten (10) days after such mailing, or in any other manner permitted by
applicable Law. Each Party hereby irrevocably waives any objection to such
service of process and further irrevocably waives and agrees not to plead or
claim in any Action commenced hereunder or under any other documents
contemplated hereby that such service of process was in any way invalid or
ineffective. To the fullest extent permitted by applicable Law, each of the
Parties hereby irrevocably waives any objection it may now or hereafter have to
the laying of venue of any Action arising out of or relating to this
Stockholders Agreement in the Delaware Court and hereby further irrevocably
waives and agrees not to plead or claim that the Delaware Court is not a
convenient forum for any such Action. Each Party agrees that a final judgment in
any Action so brought shall be conclusive and may be enforced by suit on the
judgment or in any other manner provided by Law or at equity, in any
jurisdiction.

 



8

 

 



Section 3.8         Specific Performance. Each Party hereby agrees and
acknowledges that money damages and remedies at law would not be a sufficient
remedy if the Parties fail to comply with any of the obligations imposed on them
by this Stockholders Agreement and that, in the event of any such failure, an
aggrieved Party will be irreparably damaged and will not have an adequate remedy
at Law. Any such Party shall, therefore, be entitled (in addition to any other
remedy to which such Party may be entitled at Law or in equity) to injunctive
relief, including specific performance, to enforce such obligations, without the
posting of any bond, and if any Action should be brought in equity to enforce
any of the provisions of this Stockholders Agreement, none of the Parties shall
raise the defense that there is an adequate remedy at Law.

 

Section 3.9          Other Business Opportunities.

 

(a)            The Parties expressly acknowledge and agree that to the fullest
extent permitted by applicable law: (i) each of the Sponsor and the Founder
Holders (including (A) their respective Affiliates, (B) any portfolio company in
which they or any of their respective investment fund Affiliates have made a
debt or equity investment (and vice versa) or (C) any of their respective
limited partners, non-managing members or other similar direct or indirect
investors) and the Sponsor Directors (collectively, the “Covered Persons”) has
the right to, and shall have no duty (fiduciary, contractual or otherwise) not
to, directly or indirectly engage in and possess interests in other business
ventures of every type and description, including those engaged in the same or
similar business activities or lines of business as PubCo or any of its
subsidiaries or deemed to be competing with PubCo or any of its subsidiaries, on
its own account, or in partnership with, or as an employee, officer, director or
shareholder of any other Person, with no obligation to offer to PubCo or any of
its subsidiaries the right to participate therein; (ii) each of the Covered
Persons may invest in, or provide services to, any Person that directly or
indirectly competes with PubCo or any of its subsidiaries; and (iii) in the
event that any of the Covered Persons acquires knowledge of a potential
transaction or matter that may be a corporate or other business opportunity for
PubCo or any of its subsidiaries, such Person shall have no duty (fiduciary,
contractual or otherwise) to communicate or present such corporate opportunity
to PubCo or any of its subsidiaries and, notwithstanding any provision of this
Stockholders Agreement to the contrary, shall not be liable to PubCo or any of
its subsidiaries for breach of any duty (fiduciary, contractual or otherwise) by
reason of the fact that such Person, directly or indirectly, pursues or acquires
such opportunity for itself, directs such opportunity to another Person or does
not present such opportunity to PubCo or any of its subsidiaries. For the
avoidance of doubt, the Parties acknowledge that this paragraph is intended to
disclaim and renounce, to the fullest extent permitted by applicable law, any
right of PubCo or any of its subsidiaries with respect to the matters set forth
herein, and this paragraph shall be construed to effect such disclaimer and
renunciation to the fullest extent permitted by law.

 



9

 

 

(b)          PubCo hereby, to the fullest extent permitted by applicable law:

 

(i)            confirms that none of the Sponsor or the Founder Holder or any of
their respective Affiliates have any duty to PubCo or any of its subsidiaries
other than the specific covenants and agreements set forth in this Stockholders
Agreement;

 

(ii)           acknowledges and agrees that (A) in the event of any conflict of
interest between PubCo or any of its subsidiaries, on the one hand, and any of
the Sponsor or the Founder Holder or any of their respective Affiliates, on the
other hand, the Sponsor, the Founder Holder or applicable Affiliates may act in
its best interest and (B) none of the Sponsor, the Founder Holder or any of
their respective Affiliates or any Sponsor Director acting in his or her
capacity as a director shall be obligated (1) to reveal to PubCo or any of its
subsidiaries confidential information belonging to or relating to the business
of the Sponsor, the Founder Holder or any of their respective Affiliates or
(2) to take any action in its capacity as a direct or indirect stockholder of
PubCo, as the case may be, that prefers the interest of PubCo or its
subsidiaries over the interest of such Person in such capacity; and

 

(iii)          waives any claim or cause of action against the Sponsor, the
Founder Holder and any of their respective Affiliates, and any officer,
employee, agent or Affiliate of any such Person that may from time to time arise
in respect of a breach by any such person of any duty or obligation disclaimed
under Section 3.9(b)(i) or Section 3.9(b)(ii).

 

(c)          Each of the parties hereto agrees that the waivers, limitations,
acknowledgments and agreements set forth in this Section 3.9 shall not apply to
any alleged claim or cause of action against any of the Sponsor or the Founder
Holder based upon the breach or nonperformance by such Person of this
Stockholders Agreement or any other agreement to which such Person is a party.

 



10

 

 

Section 3.10        [Reserved.]

 

Section 3.11        No Third Party Liabilities. This Stockholders Agreement may
only be enforced against the named parties hereto. All claims or causes of
action (whether in contract or tort) that may be based upon, arise out of or
relate to any of this Stockholders Agreement, or the negotiation, execution or
performance of this Stockholders Agreement (including any representation or
warranty made in or in connection with this Stockholders Agreement or as an
inducement to enter into this Stockholders Agreement), may be made only against
the Persons that are expressly identified as parties hereto, as applicable; and
no past, present or future direct or indirect director, officer, employee,
incorporator, member, partner, stockholder, Affiliate, portfolio company in
which any such Party or any of its investment fund Affiliates have made a debt
or equity investment (and vice versa), agent, attorney or Representative of any
Party hereto (including any Person negotiating or executing this Stockholders
Agreement on behalf of a Party hereto) (collectively, “Related Parties”), unless
a Party to this Stockholders Agreement, shall have any liability or obligation
with respect to this Stockholders Agreement or with respect any claim or cause
of action (whether in contract or tort) that may arise out of or relate to this
Stockholders Agreement, or the negotiation, execution or performance of this
Stockholders Agreement (including a representation or warranty made in or in
connection with this Stockholders Agreement or as an inducement to enter into
this Stockholders Agreement).

 



Section 3.12        Adjustments. If there are any changes in the Common Stock as
a result of stock split, stock dividend, combination or reclassification, or
through merger, consolidation, recapitalization or other similar event,
appropriate adjustment by the Parties shall be made in the provisions of this
Stockholders Agreement, as may be required, so that the rights, privileges,
duties and obligations under this Stockholders Agreement shall continue with
respect to Common Stock as so changed.

 

[Signature Pages Follow]

 

11

 

 



IN WITNESS WHEREOF, each of the Parties has duly executed this Stockholders
Agreement as of the Effective Date.

 

  PUBCO:           CHURCHILL CAPITAL CORP II           By: /s/ Peter Seibold    
Name: Peter Seibold     Title: Chief Financial Officer

 

 

  SPONSOR:           CHURCHILL SPONSOR II, LLC           By: /s/ Jay Taragin    
Name: Jay Taragin     Title: Chief Financial Officer

 

[Signature Page to Stockholders Agreement]

 



 

 

  FOUNDER HOLDERS:           /s/ Michael Klein   Michael Klein

 

[Signature Page to Stockholders Agreement]

 



